Citation Nr: 1823875	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  11-25 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include sleep apnea.

2.  Entitlement to service connection for a right elbow condition.

3.  Entitlement to service connection for a right hand/finger neurological condition.

4.  Entitlement to service connection for a left knee condition.

5.  Entitlement to service connection for generalized joint pain.

6.  Entitlement to an increased initial evaluation for posttraumatic stress disorder (PTSD), currently rated as 10 percent disabling prior to September 5, 2012; 30 percent disabling, from September 5, 2012 to January 16, 2014; 70 percent disabling prior to August 29, 2016; and, 100 percent disabling thereafter.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1988 to April 1992 and from February 2003 to August 2004.  He also has subsequent periods of reserve service.

These claims come before the Board of Veterans' Appeals (Board) on appeal from January 2009 and August 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In March 2016, the Veteran testified before the undersigned Veterans Law Judge at a live videoconference hearing.  A transcript of the proceeding is of record.

Subsequently, in July 2016, the Board remanded these claims so the Agency of Original Jurisdiction (AOJ) could further assist the Veteran with their development.  While on remand, in November 2016, the AOJ granted a 100 percent evaluation for PTSD, effective August 29, 2016.  As this is the highest schedular evaluation possible, the claim for an increased rating since August 29, 2016 is no longer before the Board; however, the period prior to that date is still before the Board.  Additionally, the AOJ also granted service connection for the Veteran's claimed right shoulder condition.  In the absence of an appeal of the assigned ratings and effective dates, these matters present no case or controversy before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he has to separately appeal these "downstream" issues).  Upon completion of the remaining development requested by the Board, the AOJ continued to deny these claims, as reflected in a November 2016 Supplemental Statement of the Case (SSOC), and has since returned these claims to the Board for further appellate review.  There was compliance, certainly the acceptable substantial compliance, with the Board's July 2016 remand directives in trying to further develop these claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board acknowledges that a claim for a TDIU may be part and parcel of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, the evidence establishes that the Veteran has been working full-time as a federal correctional officer.  Accordingly, a claim for a TDIU is not raised by the record.

The issues of entitlement to service connection for right hip and low back conditions have been raised by the record in a September 2011 VA Form 9, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these claims, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The issues of entitlement to service connection for a left knee condition, right hand/finger neurological condition, and for a sleep disorder, to include sleep apnea, require further development before the Board can make a determination, so they are being remanded to the AOJ.


FINDINGS OF FACT

1.  The evidence does not contain an underlying diagnosis for the Veteran's claimed right elbow condition, however his reported symptoms, to include pain, reach the level of a functional impairment of earning capacity; therefore, the existence of a current disability has been established.

2.  Resolving all reasonable doubt in favor of the Veteran, his right elbow pain with functional impairment is etiologically related to his active military service.

3.  The Veteran's "joint pain", originally claimed as nonspecific, has since been diagnosed and is not a qualifying chronic disability according to 38 C.F.R. § 3.317.

4.  Prior to September 5, 2012, the Veteran's service-connected PTSD is shown to be productive of a disability picture that equates to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, chronic sleep impairment, and mild memory loss.

5.  From September 5, 2012 to August 29, 2016, the Veteran's service-connected PTSD is shown to be productive of a disability picture that equates to occupational and social impairment with deficiencies in most areas such as work, family relations, and mood; total occupational and social impairment has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right elbow pain with functional impairment have been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for nonspecific joint pain, including on the premise it is a qualifying chronic disability owing to Persian Gulf War service, have not been met.  38 U.S.C. §§ 1110, 1131, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2017).

3.  Prior to September 5, 2012, the criteria for an initial evaluation of 30 percent, but no higher, for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

4.  From September 5, 2012 to August 29, 2016, the criteria for an initial evaluation of 70 percent, but no higher, for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria for Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to successfully establish service connection, there must be competent and credible evidence showing (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant); see also Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Factual Background & Analysis-Service Connection for Right Elbow

As already alluded to, generally, in order to establish entitlement to direct service connection, three elements must be established: (1) a current disability; (2) an in-service event; and, (3) a nexus, or link, between the current disability and the in-service event.  38 C.F.R. § 3.303(a); see also Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

In this case, the Veteran's service personnel records show that his service includes active duty in Iraq, where he service in an Army National Guard transportation unit as a mechanic supervisor.  The Veteran claims he injured his right elbow while participating in a convoy mission in early 2004 or thereabouts.  See September 2016 VA Exam. Rep. at 11.  Specifically, the Veteran reported that his vehicle was attacked during a convoy, where he then was forced to jump out of the vehicle and, upon disembarking, struck his elbow on a rock.  Id.  He has consistently reported that he has continued to experience pain, numbness and weakness ever since.

At the outset, the Board notes that the Veteran was afforded a VA examination in September 2016, in which the examiner indicated that the Veteran did not have a pathological diagnosis associated with his claimed elbow condition.  Specifically, the examiner stated that, on examination, the Veteran's right elbow demonstrated normal strength and range of motion, in addition to noting that diagnostic testing-to include X-rays and neurophysiological testing-was also normal.  Yet, despite this finding, the examination report indicates that the Veteran reported having some functional impairment due to his elbow.  In this regard, he described: being unable to twist ratchets due to strength; not having any sensation in his fingers to work on bolts that he cannot see; having to turn keys with his left arm [which he noted was important due to his employment as a corrections officer]; numbness when in a prone shooting position [i.e. weapon accuracy has suffered]; and, only being able to lift a maximum of 45 pounds.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that 38 U.S.C. §§ 1110 and 1131's requirement of the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  To this extent, however, the term "disability" refers to the functional impairment of earning capacity, rather than the underlying cause of the impairment.  Saunders v. Wilkie, No. 17-1466, 2018 U.S. App. LEXIS 8467, at *17 (Fed. Cir. Apr. 3, 2018); see also Dorland's Illustrated Medical Dictionary at 526 (32nd ed. 2012) (defining disability as "an incapacity or lack of the ability to functional normally; it may be either physical or mental or both").  In Saunders, the Federal Circuit concluded that "pain is an impairment because it diminishes the body's ability to function, and that pain need not be diagnosed as connected to a current underlying condition to function as an impairment."  Id. at *17-18; see also Id. at *27 (stating that "a physician's failure to provide a diagnosis for the immediate cause of a veteran's pain does not indicate that the pain cannot be a functional impairment that affects a veteran's earning capacity.").  Ultimately, the Court in Saunders held that, to establish the presence of a disability, a veteran will need to show that his or her pain reaches the level of functional impairment of earning capacity.  Id. at *28.

Here, the Board finds there is nothing in the evidence of record to distinguish this case from Saunders.  Specifically, while medical personnel have been unable to provide a diagnosis for the immediate cause of the Veteran's right elbow symptoms, the evidence has clearly established that his pain reaches the level of a functional impairment of earning capacity.  Accordingly, the Board finds that the existence of a current disability has been established.  Saunders, at *28.

However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection ("nexus") between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000),

Review of the Veteran's service treatment records (STRs) show he reported hitting his elbow against his weapon and complained of symptoms related to numbness and tingling.  See STR dated Feb. 2, 2004 (indicating that prior diagnosis of right elbow ulnar neuropathy still applied) and Feb. 10, 2004 (right elbow complaint).  Although the STRs are silent as to an injury sustained from striking a rock during a convoy, the Board finds the Veteran's account of an undocumented elbow injury in combat to be credible.  The Veteran's statements regarding his combat-related injuries are also consistent with the circumstances, conditions, and hardships of his service while deployed in Iraq.  See 38 U.S.C. § 1154(b).  He served as a Light-Wheel Vehicle Mechanic in support of Operation Iraqi Freedom, so it is reasonable to assume that he may have had to quickly disembark a vehicle as he performed his duties.  Moreover, his DD-214 shows that he served in an imminent danger pay area.  Thus, he is entitled to the combat presumption under section 1154(b).  This presumption not only extends to the injury during combat, but also to the in-service symptomatology described by the Veteran.  See Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  Accordingly, the manifestation of a right elbow disability in service is established on a presumptive basis pursuant to 38 U.S.C. § 1154(b).

Based on the above, the Board is of the opinion that the point of equipoise has been reached in this appeal and, therefore, service connection is granted.  The Veteran's statements indicate that he has suffered pain, numbness, and weakness in his right elbow since sustaining the initial injury.  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology as contemplated by 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 496 (1997); Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Although pain-that reaches the level of a functional impairment of earning capacity-is not a chronic disease under 38 C.F.R. § 3.309(a) to permit presumptive service connection, it is observable symptomatology.  The law is clear that the Veteran is competent to describe observable symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Moreover, there is no categorical requirement of "'competent medical evidence . . . [when] the determinative issue involves either medical etiology or a medical diagnosis."'  Id.; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, the Board finds that the Veteran's right elbow pain with functional impairment has been sufficiently linked to an in-service incurrence of an injury.

Undoubtedly, further medical inquiry can be undertaken with a view towards further developing this claim.  However, the Court has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted (or, at worst, evenly balanced for and against the claim), and indicated that it would not be permissible to undertake further development in this circumstance if the sole purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003); cf. Douglas v. Shinseki, 23 Vet. App. 19 (2009) (distinguishing Mariano and contrarily holding that VA may undertake the development of additional evidence if it is necessary to render an informed decision on the claim).  Thus, affording the Veteran the benefit of the doubt, service connection for a right elbow pain with functional impairment is granted.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background & Analysis-Service Connection for Nonspecific Joint Pain

Service connection may be established for objective indications of a qualifying chronic disability resulting from an undiagnosed illness or illnesses, provided that such disability (1) became manifest in service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021; and (2) by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  To fulfill the requirement of chronicity, the illness must have persisted for six months.  38 U.S.C. § 1117; 38 C.F.R. § 3.317.

There are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2).

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, lay persons are competent to report objective signs of illness.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2).  There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C). 

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3). Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of sections 1117 and 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Lastly, compensation shall not be paid under sections 1117 and 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

In this case, the Veteran seeks service connection for generalized (i.e. unspecified) joint pain.  Here, the record confirms his service in the Southwest Asia Theater of Operations from April 14, 2003 to July 20, 2004.  As such, the Veteran may be able to establish his service connection claim on the basis of a qualifying chronic disability under 38 C.F.R. § 3.317.  To this end, however, the Veteran was afforded a VA Gulf War Medical Examination in September 2016, in which the examiner provided a clinical diagnosis of each of the musculoskeletal and neurologic conditions reported by the Veteran.  See Sept. 2016 VA Exam. Rep.  In fact, many of the identified conditions have since been granted service connection or have been referred to the AOJ for initial adjudication.  Pertinently, in his original March 2008 claim, he claimed entitlement to service connection for "joint pain," as well as for a right shoulder condition, left knee condition, and neurological conditions of the upper extremities.  Subsequently, in a September 2011 substantive appeal to the Board (via VA Form 9), the Veteran identified joint pain in the right hip and lower back.  As of November 28, 2017, service connection has been established for, inter alia, right shoulder, cervical spine, left hip, right elbow, and right upper extremity neurological conditions.  Moreover, the Board has also referred his claims, herein, for right hip and lower back conditions to the AOJ for initial adjudication.

Thus, as the Veteran's claimed "joint pain" has identified by objective signs of the musculoskeletal and neurologic conditions, the Board finds that he does not meet the criteria for service connection under 38 C.F.R. § 3.317 for a qualifying chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness and, therefore, service connection is denied.

Legal Criteria for Increased Rating Claims

When evaluating the severity of a particular disability, it is essential that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But if the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings, then separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings and is employed for initial or established ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  If the evidence for versus against a claim is in equipoise, then the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities at 38 C.F.R. Part 4.  These percentage ratings represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant); see also Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Factual Background and Analysis-PTSD

Under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130, to include evaluation of PTSD, a 30 percent rating is warranted when there is an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is warranted when there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when there is an occupational and social impairment, with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptom[s] should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013); see also Bankhead v. Shulkin, 29 Vet. App. 10, 22 (2017) (requiring VA to "engage in a holistic analysis" of the claimant's symptoms to determine the proper disability rating).  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, which cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.

VA now uses the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  As such, the diagnosis of a mental disorder should now conform to this newer version.  See 38 C.F.R. § 4.125(a).  VA adopted a rule regarding the use of the DSM-5 with regard to all applications for benefits relating to mental disorders.  80 Fed. Reg. 14, 308 (March 19, 2015).  The rule applies to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  The rule does not apply to claims that were pending before the Board (i.e., certified for appeal to the Board before August 4, 2014), the United States Court of Appeals for Veterans Claims (CAVC), or the United States Court of Appeals for the Federal Circuit on August 4, 2014, even if such claims are subsequently remanded to the AOJ.  Id.  As this appeal was certified to the Board in November 2015, the DSM-5 applies.

One of the more noticeable changes was the removal of the Global Assessment of Functioning (GAF) scores.  Prior to the publication of the DSM-5, the Court held that GAF scores are a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. (DSM-IV) at 32).  See also Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  However, the DSM-5 states that it was recommended that the use of GAF scores be dropped for several reasons, including their conceptual lack of clarity and questionable psychometrics in routine practice.  DSM-5 at 16.  Golden v. Shulkin, No. 16-1208 (U.S. Vet. App. April 19, 2017) (finding that the Board errs when it uses GAF scores to assign a psychiatric rating in cases where the DSM-5 applies).

The Veteran's service-connected PTSD is currently evaluated as 10 percent disabling, prior to September 5, 2012; 30 percent disabling, from September 5, 2012 to January 16, 2014; 70 percent disabling, prior to August 29, 2016; and, 100 percent disabling thereafter, under 38 C.F.R. § 4.130, Diagnostic Code 9411.  As will be explained below, the Board finds that prior to September 5, 2012, the records show that the symptoms of the Veteran's psychiatric disability have affected his everyday life and his ability to function to a degree that approximates the schedular criteria for a 30 percent rating under Code 9411.  Likewise, for the remaining rating period on appeal (i.e. prior to August 29, 2016), the Board finds that the Veteran's PTSD symptoms impact him to a degree that approximates the schedular criteria for a 70 percent criteria under DC 9411; thus, to this extent, his claim is granted.  However, the Board concludes that the preponderance of the evidence is against the Veteran's claim for initial ratings higher than 30 percent, prior to September 5, 2012, and 70 percent, prior to August 29, 2016.

Turning now to the relevant facts of this particular case, VA medical records show that, in December 2009, the Veteran reported "occass[ionally] hav[ing] SI [suicidal ideation] after drill."  However, he noted that he does not take his prescribed medication on National Guard Duty and, consequently, he "can tell that [his] mood declines" when he misses that dose.  Aside from describing how he feels when he does not take his medication, the Veteran reported less hypervigilance, irritability, and sleep disturbance.  He also denied any suicidal or homicidal thoughts.  See also VA Med. R. dated Jan. 23, 2009 (irritability and sadness remain problematic, but medication have made an improvement); May 14, 2009 (irritability and agitation "much improved"; Veteran is "hypervigilant and easily startled"); Aug. 20, 2009 (medication helping with stabilizing mood; reports "happy mood"; less symptoms); Mar. 3, 2010 (poor sleep and angry mood, but avoids physically lashing out).

In November 2010, the Veteran was afforded a VA compensation examination.  He indicated that he has been married to his wife for 17 years and they have four children.  He reported working at a federal correction facility since January 2005 and noted that he continued to be in the Army Reserves.  He further described being "fairly active" in his church, and, while he does not "have many friends," those he does have, including family, are close.  He stated that he has "some anger, some depression", but indicated that he was not suicidal.  He also reported sometimes forgetting "small things."  On examination, the examiner indicated that the Veteran was casually dressed and was oriented to person, place, time, situation, and purpose.  Personal hygiene was positive.  His speech patterns were constant, relevant, and logical.  The Veteran described "paranoia" and the need to "stay alert" in crowds.  He also denied any suicidal or homicidal thoughts, delusions, hallucinations, or impairment of thought processes or communication.  Ultimately, the examiner concluded that the DSM-IV criteria for a diagnosis of PTSD had been met and indicated that the severity of the psychosocial stressors were mild to moderate.

VA medical records show that, in March 2012, the Veteran reported therapy "has been helpful."  However, he also described having marital difficulties and stated that "the stress of the marriage is taking its toll."  He reported an occasion where he had to contact the crisis hotline "because he was under a significant amount of stress" and he "feared he may get [angry] and become verbal and physical"; he indicated that he has not been physically abusive.  The Veteran also reported that he did not feel as if his spouse is taking his psychiatric condition seriously.


The Veteran was afforded a VA examination in September 2012.  He reported that he and his wife are separated, but "are trying to work things out."  His two older kids are away at college, while the two younger ones live with him.  He described living a socially isolated life, but noted that he maintains a relationship with an old friend and has pleasant conversations with a neighbor.  He reported being really close to his sister [who also is in the military] and noted that he stays in touch with his three brothers and mother.  The Veteran also reported that he has worked as a correctional officer at a federal prison for the past 7 years.

On examination, the examiner indicated that the Veteran's PTSD was manifested by an occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally functioning satisfactorily with normal, routine behavior, self-care, and conversation [i.e., the criteria for a 30 percent rating].  However, despite this finding, the examination report documents the following symptoms: depressed mood; anxiety; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; flattened affect; circumstantial, circumlocutory, or stereotyped speech; disturbances of motivation and mood; inability to establish and maintain effective relationships; suicidal ideation; and impaired impulse control.  

The Veteran was afforded another VA examination in January 2014, in which the examiner indicated that the Veteran's PTSD was manifested by an occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally functioning satisfactorily with normal, routine behavior, self-care, and conversation [i.e., the criteria for a 30 percent rating].  Despite this finding, the examination report documents the following symptoms: depressed mood; anxiety; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; flattened affect; circumstantial, circumlocutory, or stereotyped speech; speech intermittently illogical, obscure, or irrelevant; impaired abstract thinking; disturbances of motivation and mood; inability to establish and maintain effective relationships; difficulty in adapting to stressful circumstances; suicidal ideation; and obsessional rituals which interfere with routine activities.  The examiner stated that, while the Veteran has engaged in treatment for his PTSD, he has seen an increase in symptoms and decrease in functioning since the last examination.

Pertinently, the Veteran reported still being employed full-time, married with relationships with all four of his children, and being active in church.

In order to satisfy the criteria under Diagnostic Code 9411 for an initial evaluation higher than 10 percent prior to September 5, 2012, the evidence for a 30 percent rating would need to show that the Veteran's PTSD symptoms more closely approximated an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).  In considering the evidence for this period, the Board finds that the evidence supports an initial rating of 30 percent for the period.  Here, the evidence indicates that although the Veteran's symptoms were controlled by medication, he continued to demonstrate symptomatology resulting in an overall functional impairment more closely approximating the schedular criteria for a 30 percent rating under DC 9411.

However, despite this finding, the Veteran's PTSD is not shown to have had demonstrated an occupational and social impairment with reduced reliability and productivity [i.e. the criteria for a 50 percent rating] prior to September 5, 2012.

In order to satisfy the criteria under Diagnostic Code 9411 for an initial evaluation higher than 30 percent prior to January 16, 2014, the evidence for a 50 percent rating would need to show that the Veteran's PTSD symptoms more closely approximated an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  In considering the evidence for this period, and in resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence supports an initial rating of 70 percent for the entire period.  Here, the evidence indicates that although the Veteran's PTSD symptoms have waxed and waned at various times, his overall level of functional impairment more closely approximates the schedular criteria for a 70 percent evaluation under Diagnostic Code 9411.

Yet, despite this finding, the Veteran's PTSD is not shown, at any time prior to August 29, 2016, to have had manifestations productive of total occupational and social impairment (so as to warrant a 100 percent schedular rating).  Regarding his level of social impairment, the record indicates that the Veteran has maintained a relationship with his family and close friends, as well as has been active in his church.  Additionally, the Veteran's ability to engage in full-time employment at a federal correctional institution indicates that he does not have a total occupational impairment.  To this end, the Veteran also continued to serve in the Army Reserves.

In evaluating all the evidence, the Board finds that the records reflect that the symptoms of the Veteran's PTSD are considerable but not so severe as to affect his everyday life and his ability to function to a degree that more nearly approximates the schedular criteria for a 100 percent rating at any point during the period under consideration.  For these reasons, the preponderance of the evidence is against assigning an initial 100 percent schedular rating prior to August 29, 2016.

In reaching this determination, the Board acknowledges a decision of the United States Court of Appeals for Veterans Claims (Court), which discussed the "ameliorative effects" of medication and how this impacts disability evaluations.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).  In Jones, the Court noted that, in assigning a disability rating, the Board may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria.  Id. at 63.  Here, however, these ameliorative effects are explicitly contemplated by the rating criteria; in fact, there is specific mention of this.

Accordingly, the Board finds that the Veteran's psychiatric symptomatology, considered as a whole, more closely and consistently approximated the criteria for a 30 percent evaluation, prior to September 2012, and a 70 percent rating for the remaining period on appeal (i.e., prior to August 29, 2016), when considering its severity, frequency, duration, and consequent effects.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

Finally, neither the Veteran nor his representative has raised any other issues with respect to the claim for a higher disability rating, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to service connection for right elbow pain with functional impairment is granted.

Entitlement to service connection for nonspecific joint pain, including as a qualifying chronic disability owing to Persian Gulf War service, is denied.

Prior to September 5, 2012, entitlement to an initial evaluation of 30 percent, but no higher, for PTSD is granted.

From September 5, 2012 to August 29, 2016, entitlement to an initial evaluation of 70 percent, but no higher, for PTSD is granted.



REMAND

Sleep Disorder

The Veteran was afforded a VA examination in September 2016 to address the nature and etiology of his claimed sleep disorder.  The examiner indicated that a diagnosis of sleep apnea had been established.  However, the examiner provided a negative nexus opinion on the basis that this condition was diagnosed after his dates of active service.  The Board finds this opinion is inadequate, as the examiner did not address the lay evidence of record concerning the onset of symptoms.  Thus, the Board finds that a new examination is warranted which addresses direct service connection, as well as secondary service connection on the basis of aggravation by the service-connected PTSD and musculoskeletal disabilities.

Right Hand/Finger Neurological Condition

Here, the Veteran was afforded a VA examination in July 2013, in which he was diagnosed with right thumb and right second finger neuropathy.  The examiner provided a negative nexus opinion on the basis that there were no subjective symptoms or clinical findings for ulnar neuropathy [which was diagnosed in service].  This opinion is inadequate.  In September 2016, the Veteran was afforded another VA examination, in which the examiner indicated that there was no neurological condition of the right hand and fingers.  Consequently, a negative nexus opinion was provided.  Despite this finding, the AOJ granted service connection for right upper extremity radiculopathy in November 2017.

Ultimately, the record is unclear whether the Veteran has a condition separate from his now service-connected right upper extremity radiculopathy and/or right shoulder disability.  Thus, the Board finds that a new examination is warranted.

Left Knee

The Veteran was last afforded a VA compensation examination in September 2016 to address the nature and etiology of his claimed knee condition.  Ultimately, the examiner provided a negative nexus opinion on the basis that this condition was diagnosed after his dates of active service.  This opinion is inadequate.  Moreover, since this examination, the Veteran has since been service-connected for a left hip strain.  Thus, the Board finds that a new examination is warranted which addresses direct service connection, as well as secondary service connection on the basis of aggravation by the service-connected left hip disability.

Also, while on remand, the AOJ should obtain the records of all relevant treatment the Veteran has received (the records of which have not already been obtained, so they, too, may be considered).  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center(s) and obtain all outstanding treatment records if relevant to these claims.  Also ask the Veteran to provide, or authorize VA to obtain, all relevant private medical records that have not yet been obtained.  All efforts to obtain these records must be documented in the claim file and the Veteran properly notified if unable to obtain identified records.  38 C.F.R. § 3.159(c) and (e).

2.  After receiving all additional treatment records, schedule the Veteran for a VA compensation examination addressing the etiology of his claimed sleep disorder, to include sleep apnea.  His claims file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.
Following complete review of the record, including prior examination reports and opinions and the Veteran's statements, the examiner must address the following:

(a)  Identify and clearly describe all diagnoses related to the Veteran's claimed sleep disorder, to include sleep apnea.  If none have been identified, then the examiner must explain this finding.

(b)  For each condition identified, indicate whether it is at least as likely as not (50 percent or higher probability) that any of these disabilities incepted during the Veteran's service, or is otherwise etiologically related to service.

The mere absence of evidence of contemporaneous treatment in the service treatment records (STRs) cannot, standing alone, serve as the sole basis for an unfavorable opinion.  However, it is permissible to consider this as one factor in the determination regarding the origins of these claimed disabilities, provided there is also sufficient explanation as to why it is reasonable to have expectation of treatment in the circumstances presented.  Please also remain mindful that the Veteran is competent to report certain events having occurred during his service, since they are based on his firsthand knowledge, and, therefore, the opinion cannot be predicated merely on the notion that there was no indication of relevant disease, injury, or event in his STRs.

(b)  Alternatively, is it at least as likely as not (50 percent or higher probability) that the Veteran's sleep disorder, to include sleep apnea, is being caused or aggravated by his service-connected PTSD and/or any of his musculoskeletal disabilities, to include medication used to treat them?

"Aggravation" refers to "any increase in severity" of a nonservice-connected disability that is proximately due to or the result of a service-connected disability, and not due to the natural progression of the nonservice-connected disability.

If the examiner finds that the Veteran's service-connected PTSD and/or musculoskeletal conditions are aggravating his sleep disorder, then the examiner should, to the extent possible, quantify the additional disability resulting from the aggravation.  In other words, the examiner is asked to compare the current impairment to what the Veteran had as a baseline before such aggravation.

When responding, it is essential the commenting clinician provide explanatory rationale for the opinions requested, regardless of whether favorable or unfavorable to the claims, preferably citing to relevant evidence, supporting factual data, prior medical opinions, and medical authority, as appropriate.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

3.  After receiving all additional treatment records, schedule the Veteran for a VA examination addressing the nature and etiology of his claimed right hand and finger neurological condition.  His claim file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.  Following review of the evidence of record, the clinical examination results, and the Veteran's statements, the examiner must address the following:

(a)  Clarify whether the Veteran's claimed right hand and finger neurological complaints are separate and distinct from the symptomatology manifested by his service-connected right upper extremity radiculopathy.

(b)  If the Veteran's claimed right hand and finger neurological complaints are not contemplated by his service-connected neurological disability, then the examiner must identify and clearly describe all right hand and finger neurological pathology found.  If none have been identified, the examiner should explain this finding.

(c)  For each condition identified above, the examiner should provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that any of these identified disabilities are etiologically related to the Veteran's active military service.

When responding, the examiner should take into account the lay statements of record regarding the nature and onset of symptoms.  The examiner is advised that the Veteran is competent to report symptoms and treatment and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

Also, the mere absence of evidence of contemporaneous treatment in the service treatment records cannot, standing alone, serve as the sole basis for an unfavorable opinion.  However, it is permissible to consider this as one factor in the determination regarding the origins of these claimed disabilities, provided there is also sufficient explanation as to why it is reasonable to have expectation of treatment in the circumstances presented.

All answers to the questions listed above must be supported by a clear rationale.  The examiner is asked to explain in detail the underlying reasoning for his or her opinion, to include citing to relevant evidence, supporting factual data, prior medical opinions, and medical literature, as appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

4.  After receiving all additional treatment records, schedule the Veteran for a VA examination addressing the nature and etiology of his left knee condition.  His claim file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.  Following review of the evidence of record, the clinical examination results, and the Veteran's statements, the examiner must address the following:

(a)  Identify and clearly describe all diagnoses related to the Veteran's left knee condition.  If none have been identified, the examiner should explain this finding.

(b)  For each condition identified above, the examiner should provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that any of these identified disabilities are etiologically related to the Veteran's active military service.

When responding, the examiner should take into account the lay statements of record regarding the nature and onset of symptoms.  The examiner is advised that the Veteran is competent to report symptoms and treatment and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

Also, the mere absence of evidence of contemporaneous treatment in the service treatment records cannot, standing alone, serve as the sole basis for an unfavorable opinion.  However, it is permissible to consider this as one factor in the determination regarding the origins of these claimed disabilities, provided there is also sufficient explanation as to why it is reasonable to have expectation of treatment in the circumstances presented.

(c)  Is it at least as likely as not (50 percent or higher probability) that the Veteran's left knee condition is caused or aggravated by his service-connected left hip strain?

"Aggravation" refers to "any increase in severity" of a nonservice-connected disability that is proximately due to or the result of a service-connected disability, and not due to the natural progression of the nonservice-connected disability.

If the commenting clinician finds that the Veteran's service-connected left hip strain is aggravating his left knee condition, then the examiner should, to the extent possible, quantify the additional disability resulting from the aggravation.  In other words, the examiner is asked to compare the current impairment to what the Veteran had as a baseline before such aggravation.

All answers to the questions listed above must be supported by a clear rationale.  The examiner is asked to explain in detail the underlying reasoning for his or her opinion, to include citing to relevant evidence, supporting factual data, prior medical opinions, and medical literature, as appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

5.  After completing this and any other development deemed necessary, readjudicate the claims remaining on appeal.  If service connection remains denied, send the Veteran and his representative another Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


